                                                                                IP           L

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                               F       NOV - 1       8
                                                                                  CLERK, U.S. DISTRICT COURT
                                                                                        RICHMOND, VA
                                       Richmond Division


KEVIN MICHAEL DRAYTON,JR.,

       Petitioner,
V.                                                                   Civil Action No.3:18CV303

HAROLD CLARKE,

       Respondent.
                                 MEMORANDUM OPINION


       Kevin Michael Drayton, Jr., a federal inmate proceeding pro se, filed this petition under

28 U.S.C. § 2254 challenging his convictions in the Circuit Court of Hanover County of: first

degree murder; aggravated malicious wounding; use ofa firearm to commit murder; conspiracy

to commit robbery; and, used of a firearm to commit aggravated malicious woimding. On

October 3,2018,the Magistrate Judge issued a Report and Recommendation wherein he

recommended denying the § 2254 Petition. (ECF No.21.) The Court advised Drayton that he

could file objections within fourteen(14)days after the entry ofthe Report and

Recommendation. Drayton has not responded.

       "The magistrate makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court." Estrada v. Witkowski, 816 F. Supp. 408,410(D.S.C. 1993)(citing Mathews v. Weber,

423 U.S. 261,270-71 (1976)). This Court "shall make a de novo determination ofthose portions

ofthe report or specified proposed findings or recommendations to which objection is made." 28

U.S.C. § 636(b)(1). "The filing ofobjections to a magistrate's report enables the districtjudge to

focus attention on those issues—^factual and legal—^that are at the heart ofthe parties' dispute."

Thomas v. Arn,474 U.S. 140,147(1985)(footnote omitted). In the absence ofa specific written
objection, this Court may adopt a magistrate judge's recommendation without conducting a de

novo review. See Diamond v. Colonial Life & Accident Ins. Co.,416 F.3d 310,316(4th Cir.

2005).

         There being no objections, and the Court having determined that the Report and

Recommendation is correct on its merits,the Report and Recommendation(ECF No.21) will be

ACCEPTED and ADOPTED. The Motion to Dismiss(ECF No. 11)will be GRANTED.

Drayton's § 2254 Petition(ECF No. 1) will be DENIED. Drayton's claims and the action will

be DISMISSED. A certificate of appealability will be DENIED.

         An appropriate Order will accompany this Memorandum Opinion.




                                                            M.Hannah La
                                                            United States District Judge
Date: NOV Q 1 2018
Richmond, Virginia
